Smith, J. The railroad company brought an action of debt by attachment against Mrs. Adams before a justice of the peace. She filed a schedule, claiming that the property attached, consisting of household and kitchen furniture, aud wearing apparel, and amounting to $328, was exempt. A supersedeas was accordingly granted and the plaintiff appealed. In the circuit-court the cause was tried upon an agreed statement of facts, to the effect that the account sued on was incurred in carrying on the separate business of the defendant, who was the keeper of a boarding-house for section hands, and who had a husband living with her; and that she was a resident of this state. The court found that she was, at and before the commencement of the action, a resident and a married woman, and that the debt sued on was a debt by contract, made in the course of business carried on by her on her sole account. And it declared the law to be, that, under the constitution of the state, she was entitled to claim and hold, free from seizure or sale under attachment, personal property not exceeding in value $500. The action of the justice, in issuing said supersedeas, was therefore affirmed. The constitution allows to a resident of the state who, is not married, or the head of a family, a chattel exemption of $200, exclusive of wearing apparel, as against debts by contract; but to one who is married, or the head of a family, an exemption of $500, in addition to his or her wearing apparel, and that of his or her family. Art. 9, sees. 1 and 2. The argument is, that Mrs. Adams is entitled to neither of these exemptions: Not to the first, because she is a married woman; nor to the second, because she is not the head of a family; that exemption laws, being for the benefit of the family as an entity, must be restricted to heads of families; otherwise, the same family might enjoy a double exemption, in case both parents are alive and the owners of property. This reasoning, it will be observed, is bottomed on the assumption that the use of the phrase, “married, or the head of a family,” is nothing more than an instance of the tautology so common in legislative enactments, the intention being simply .to declare that marriage should, of itself, constitute a man the head of a family. But the expressions are not synonymous, or mere equivalents the one for the other. A married person is not necessarily the head of a family; and one may be the head of a family without being married. If the debtor is either the one or the other, he or she is entitled to hold personal property not exceeding $500 in value exempt from execution or attachment. The provision is not for the benefit of one sex alone, but for all of either sex who are or may be charged with the care and maintenance of a family. No reason can be advanced for the protection of a portion of the husband’s property from seizure and sale, which is not equally strong where the property belongs to the wife and she is the debtor. There is no ambiguity in the language of the constitution and no room for construction. It is dangerous to interpret a statute contrary to its express words, where it is not obvious that the makers meant something diflerent from what they have said, and where no inconvenience will follow from a literal interpretation. Broom's Legal Max. 1*480). If the framers of the constitution had intended to confine the privilege to heads of families, it would have been easy to say so, by omitting the mention of married persons. The following cases have an indirect bearing upon the question: McHugh v. Curtis, 48 Mich., 262; Partee v. Stewart, 50 Miss., 717; Davis v. Dodds, 20 Ohio St., 473; Dwinell v. Edwards, 23 ib., 603; Crane v. Waggoner, 33 lnd., 83; Brigham v. Bush, 33 Barbour, 596. Affirmed.